DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
02.	The information disclosure statement (IDS) filed on 08/30/2022 has been considered by the examiner and made of record in the application file.

Reasons For Allowance
03.	Claims 1 – 7 and 9 – 20 have been considered and deemed allowable.  The following is an examiner’s statement of reasons for allowance:
	It is the examiner’s opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor rendered obvious the specific background format optimization for queries in a distributed computing cluster taught by the Applicant.  The Examiner finds no single prior art reference teaching of performing queries on a distributed computing clusters, creating a query fragment based on the availability of converted data by a query engine at a first data node forming a peer-to-peer network, executing the query fragment on data the corresponds to a format for the query fragment, obtaining intermediate results, and aggregating the intermediate result with other intermediate results from other query engines on other data nodes as recited in independent claims 1, 11, and 16.  A thorough search of the prior art reveals the primary references Murthy (US PGPub 2014/0195558) and Furuhashi (US PGPub 2013/0124483) , which were previously used to reject the claims.  Murthy discloses a similar method in that a query is broken up into partial queries, which are executed based on the format of the query components, and creating and aggregating intermediate results .  However, Murthy does not disclose aggregating by a query engine at a first node the intermediate results with other intermediate results.  Furuhashi discloses a similar method in that query fragments operate on converted data.  However, Furuhashi does not disclose aggregating intermediate results.  Therefore the Examiner believes that the independent claims, as amended, stand in condition for allowance over the cited prior art.  Dependent claims 2 – 7, 9, 10, 12 – 15, and 17 – 20 are also believed to be in condition for allowance over the cited prior art for at least the reason listed above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
04.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

September 10, 2022